Citation Nr: 0105246	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-15 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a temporary total rating of 100 percent, 
pursuant to 38 C.F.R. § 4.30, based on the need for 
convalescence following surgery in March 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
January 1979 to September 1992.

In June 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, denied the 
veteran's claim for a temporary total rating of 100 percent, 
pursuant to 38 C.F.R. § 4.30 ("paragraph 30"), based on the 
need for convalescence following surgery in March 1999.  He 
appealed the RO's decision to the Board of Veterans' Appeals 
(Board).  


FINDINGS OF FACT

1.  The veteran has several service-connected disabilities-a 
protruding disc on the right side at L5-S1 (rated as 10 
percent disabling), residuals of dislocations of the left 
shoulder, status post dutoit stapling (10 percent), 
patellofemoral syndrome of the right knee (0 percent), and 
patellofemoral syndrome of the left knee (0 percent), for a 
combined rating of 20 percent.  All of his disabilities have 
been in effect since September 29, 1992, the day following 
his discharge from the military.

2.  On March 22, 1999, the veteran was hospitalized and 
underwent surgery for treatment of a ruptured disc as a 
residual of his service-connected low back disability; by 
order of his surgeon, he needed at least one month of 
recuperation following the procedure prior to returning to 
work.


CONCLUSION OF LAW

The criteria have been met for a temporary total rating of 
100 percent based on the need for convalescence following 
surgery in March 1999.  38 C.F.R. § 4.30 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A temporary total disability rating (of 100 percent) will be 
assigned, without regard to the other provisions of the 
rating schedule, when it is established that the veteran was 
hospitalized for treatment of a service-connected disability 
that resulted in:  (1) surgery necessitating at least one 
month of convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic immobilization of 
one major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular 
weightbearing prohibited); or (3) immobilization by cast, 
without surgery, of one major joint or more.  See 38 C.F.R. 
§ 4.30 (2000).

The veteran has several service-connected disabilities-a 
protruding disc on the right side at L5-S1 (rated as 10 
percent disabling), residuals of dislocations of the left 
shoulder, status post dutoit stapling (10 percent), 
patellofemoral syndrome of the right knee (0 percent), and 
patellofemoral syndrome of the left knee (0 percent), for a 
combined rating of 20 percent.  All of his disabilities have 
been in effect since September 29, 1992, the day following 
his discharge from the military.  See 38 U.S.C.A. 
§ 5110(b)(1) (West 1991); 38 C.F.R. § 3.400(b)(2) (2000).

On March 22, 1999, on the recommendation of his private 
primary care physician, the veteran was hospitalized for 
treatment of his service-connected low back disability.  He 
underwent a microdiskectomy on the right side at L5-S1 for a 
ruptured disc.  There were no complications.  He recuperated 
uneventfully following the surgery and remained afebrile, 
hemodynamically stable, with adequate urine output and normal 
bowel function.  Also, when examined just prior to his 
discharge from the hospital, he was tolerating a regular diet 
and ambulating in the halls independently.  He was discharged 
to home in improved condition, with a follow-up appointment 
with his primary care physician scheduled for a few days 
later.  Medication was prescribed for his pain and he was 
told that he could progressively increase his level of 
physical activity over the coming month.

The veteran alleges that he is entitled to a temporary total 
rating of 100 percent under the provisions of section 4.30 
because the treatment in question clearly was for his 
service-connected low back disability and involved surgery 
necessitating at least one month of convalescence.

As support for his claim, one of the veteran's other treating 
physicians submitted a statement in June 1999 on his behalf-
indicating that he had treated the veteran's service-
connected low back disability for several years, and that he 
began experiencing an exacerbation of his low back symptoms 
(more pain, etc.) in January 1997, as a result of repetitive 
activities at his civilian job at the post office involving 
bending, lifting, dumping sacks, and twisting.  The treating 
physician went on to note that, in December 1998, the 
veteran's symptoms got even worse, which later led to the 
diagnosis of the ruptured disc requiring the surgery.

The RO denied the claim for a temporary total rating under 
the provisions of section 4.30 because the repetitive 
activities at the veteran's civilian job precipitated the 
exacerbation of his symptoms-akin to an intercurrent injury.  
But according to the statement from the veteran's private 
treating physician, although the repetitive strain of the 
various physical activities at his civilian job made the low 
back symptoms worse, especially in December 1998, the veteran 
had been experiencing chronic pain in his low back even prior 
to that time.  So while the strain of the various physical 
activities at his civilian job certainly did not help 
matters, it cannot reasonably be concluded that the 
responsibilities of his job were the sole reason that he had 
to be hospitalized for the surgery-particularly since, after 
all, if he had not had a service-connected low back 
disability prior to obtaining employment at the post office, 
this would never have been an issue.  So, in effect, since he 
already had a service-connected low back disability when he 
started that job, he was at a greater risk that such an on-
the-job injury eventually would occur, which it did.

Of equal or even greater significance, however, is the fact 
that the veteran's treating physician also indicated in the 
June 1999 statement that the veteran's back surgeon, who 
performed the procedure in March 1999, told him "not to 
return to work until September 1999 unless he [could] have 
light duty," and that he was told by his supervisors at the 
post office that "there was no light duty available to 
him."  So as a consequence, he needed to "stay off of work 
until at least September 1999 or until released by his 
surgeon."  That doctor-ordered restriction on his return to 
work, which the veteran corroborated during his hearing, in 
turn means that he required at least one month of 
convalescence following his low back surgery.  See, e.g., 
Spurgeon v. Brown, 10 Vet. App. 194, 197-98 (1997).  
Therefore, he is entitled to a temporary total rating of 100 
percent under the provisions of 38 C.F.R. § 4.30.


ORDER

The claim for a temporary total rating of 100 percent under 
the provisions of 38 C.F.R. § 4.30 is granted, subject to the 
laws and regulations governing the payment of VA monetary 
benefits.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

